Mr. Justice Duncan delivered the opinion of the court. 3. Appeal and ebbob, § 936*—when record does not show error of court in refusing to amend hill of exceptions. Refusal of trial court to enter a nunc pro tunc order for the amendment of a bill of exceptions by having certain affidavits made on behalf of plaintiffs in error in support of their motion for a new trial made a part thereof, held not error where there were no minutes of the trial judge introduced in evidence and incorporated in the record and no proper evidence in the record that the affidavits were ever read to the court or presented to him for consideration on the motion for a new trial or otherwise, although there was a recital in the record “that it appeared to the court from an examination of his minutes” that the said affidavits were read to the court during the argument of the motion for a new trial, but such recitals being insufficient as not being a recital of the evidentiary facts.